Citation Nr: 0706000	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  98-20 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to June 15, 1997, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In that decision, the RO granted service connection 
for PTSD, and assigned an effective date for service 
connection of June 15, 1997.  
In October 2002, the veteran withdrew the following issues 
from appellate consideration:  service connection for 
prostatitis, service connection for a low back disability, 
service connection for a cervical spine disability, and an 
increased rating for PTSD.  The case was remanded by the 
Board in May 2003.


FINDINGS OF FACT

1.  In a July 1987 rating decision, the RO denied entitlement 
to service connection for PTSD on the basis that the evidence 
did not show that the veteran suffered from PTSD; the veteran 
did not file a timely notice of disagreement to initiate an 
appeal from that determination.

2.  The veteran was admitted to a VA medical facility for 
treatment of PTSD on June 15, 1997.  

3.  On June 19, 1997, VA received the veteran's request to 
reopen his claim of service connection for PTSD.

4.  The RO subsequently granted service connection for PTSD 
and assigned an effective date of June 15, 1997. 




CONCLUSIONS OF LAW

1.  The July 1987 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002). 

2.  The criteria for assignment of an effective date prior to 
June 15, 1997, for the grant of service connection for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in 
February 2003 and December 2004.  Those notice informed the 
veteran of the type of information and evidence that was 
needed to support his appeal for an earlier effective date 
for service connection for PTSD.  VA has conducted all 
appropriate development of relevant evidence, and has secured 
all available pertinent evidence.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claim.  The Board finds that VA has adequately fulfilled 
its duties under the VCAA.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, the 
Board finds such error to be harmless error that would not 
reasonably affect the outcome of the veteran's claim.

Effective Date for Service Connection for PTSD

Treatment notes document that the veteran was seen at a VA 
Medical Center (VAMC) on May 1, 1987, with complaints of a 
several year history of flashbacks of his experiences during 
service in Vietnam.  The practitioner who saw the veteran 
listed a provisional diagnosis of PTSD, and referred the 
veteran for a mental health consultation.  On May 11, 1987, 
the RO received the veteran's claim for service connection 
for PTSD.  On the claim form, the veteran did not indicate 
whether he had received any treatment for PTSD.  Records in 
the claims file indicate that the veteran was scheduled for a 
VA psychiatric examination, but that he did not report for 
the examination.  In a July 1987 rating decision, the RO 
denied service connection for PTSD.

A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105 (West 2002).  The 
veteran did not file an NOD with the RO's July 1987 rating 
decision denying service connection for PTSD.  Therefore, 
that decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002).  On June 15, 1997, the veteran was admitted to a 
VAMC for treatment of PTSD and polysubstance abuse.  On June 
19, 1997, the VAMC stamped as received the veteran's request 
to reopen a claim for service connection for PTSD.  In a 
December 1997 rating decision, the RO denied the request to 
reopen the claim.  In February 1998, the RO received the 
veteran's notice of disagreement with the December 1997 
rating decision.  In a May 1998 hearing officer decision, the 
RO reopened the claim, based on the receipt of new and 
material evidence, and granted service connection for PTSD.  
The RO assigned an effective date for service connection of 
June 15, 1997.

Unless otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If the claim is received 
within one year from the date of separation from service, the 
date of separation will be the date of the award.  
38 U.S.C.A. § 5110(b)(1).

When a claim for service connection is denied and the denial 
becomes final, and that claim is later reopened and granted, 
the effective date of the grant of service connection is the 
date of the receipt of the application to reopen the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(ii) (2006).

The RO granted service connection for the veteran's PTSD 
after reopening a finally denied claim due to the receipt of 
new and material evidence.  The effective date of the grant 
of service connection can be no earlier than the date VA 
received the veteran's request to reopen the claim.  The RO 
has not clearly articulated the reason it assigned an 
effective date of June 15 instead of June 19.  Perhaps the RO 
considered the veteran's admission into a VA medical facility 
on June 15, 1997, as an informal claim under 38 C.F.R. 
§ 3.157.  However, the Board notes that the 1987 denial was 
not on the basis that the veteran's PTSD was noncompensable 
in degree, it was on the basis that there was no competent 
evidence that the veteran suffered from PTSD at all.  
Therefore, it would appear that the date of admission into a 
VA facility would not be an informal claim under 38 C.F.R. 
§ 3.157 and that the effective date should have been June 19, 
1997.  At any rate, regardless of the RO's action, the Board 
is unable to find any basis for assigning an effective date 
any earlier than the date assigned by the RO.  


ORDER

Entitlement to an effective date prior to June 15, 1997, for 
the grant of service connection for PTSD is not warranted.  
The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


